DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 101	2
Claim Rejections - 35 USC § 102	Error! Bookmark not defined.
Claim Rejections - 35 USC § 103	3
Conclusion	8


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 12/8/20.  Claims 1-20 are currently pending.


Claim Rejections - 35 USC § 101
In light of applicant’s amendment of claims 9-15, the previous rejection is withdrawn.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 (see pg. 6-9), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pg. 9, filed 12/8/20, with respect to claims 4, 12, 19, have been fully considered and are persuasive.  The rejection of claims 4, 12, 19 have been withdrawn. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-4, 7, 9, 10, 12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vaca Castano et al (US 2017/0169315 A1) in view of Choi et al (US 2017/0124409 A1).
claim 1, Vaca Castano discloses a computer-implemented method of detecting an object, comprising: receiving image data (see 0027); convolving the image data with a kernel, the convolving generating a corresponding feature map (see 0027); extracting a region of interest map from the one or more feature map (see abstract); flattening the feature vector and inputting the flattened feature vector as a layer in a neural network (see 0033); and outputting by the neural network a classification associated with the object (see 0033).  Vaca Castano does not teach expressly pooling one or more features selected as selective features in the region of interest map without pooling the region of interest map in entirety, the pooling generating a feature vector with dimensionality less than a dimensionality associated with the region of interest map.
Choi, in the same field of endeavor, teaches pooling one or more features selected as selective features in the region of interest map without pooling the region of interest map in entirety, the pooling generating a feature vector with dimensionality less than a dimensionality associated with the region of interest map (see 0047).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Vaca Castano to utilize pooling a portion of the ROI map as suggested by Choi.  The suggestion/motivation for doing so would have been to enhance the CNN by enabling efficient and accurate object detection (see 0018).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Vaca Castano, while the teaching of Choi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claims 2-3, 7, Vaca Castano discloses a fully connected multi- layer perceptron neural network (see 0006); trained to output one versus rest classification (see 0033); region of interest map has dimensionality less than the feature map (see 0033, 0044, 0040, 0028, 0027).
Regarding claim 9, the claim is analyzed as a computer program product that implements the limitations of claim 1 (see rejection of claim 1).
Regarding claim 10, the claim is analyzed as a computer program product that implements the limitations of claim 2 (see rejection of claim 2).
Regarding claim 15, the claim is analyzed as a computer program product that implements the limitations of claim 7 (see rejection of claim 7).
Regarding claim 16, the claim is analyzed as a system that implements the limitations of claim 1 (see rejection of claim 1).
Regarding claims 17-18, the claim is analyzed as a system that implements the limitations of claims 2-3 (see rejection of claims 2-3).
Claims 5, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vaca Castano et al (US 2017/0169315 A1) with Choi et al (US 2017/0124409 A1), and further in view of Satazoda et al (US 2018/0012082 A1).
Regarding claim 5, Vaca Castano with Choi teaches all elements as mentioned above in claim 4.  Vaca Castano with Choi does not teach expressly at least one of least absolute shrinkage and selection operator (LASSO), sparse encoding, and regularized sparsity.
Satazoda, in the same field of endeavor, teaches at least one of least absolute shrinkage and selection operator (LASSO), sparse encoding, and regularized sparsity (see 0044).  
(before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Vaca Castano with Choi to utilize LASSO as suggested by Satazoda  The suggestion/motivation for doing so would have been to enhance the image processing by increasing efficiency (see 0023).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Vaca Castano with Choi, while the teaching of Satazoda continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 13, the claim is analyzed as a computer program product that implements the limitations of claim 5 (see rejection of claim 5).
Regarding claim 20, the claim is analyzed as a system that implements the limitations of claim 5 (see rejection of claim 5).
Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaca Castano et al (US 2017/0169315 A1) with Choi et al (US 2017/0124409 A1), and further in view of Najafi et al (US 2018/0012082 A1).
Regarding claim 6, Vaca Castano with Choi teaches all elements as mentioned above in claim 4.  Vaca Castano with Choi does not teach selective features are selected offline.
Najafi, in the same field of endeavor, teaches selective features are selected offline (see 0021).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Vaca Castano with Choi to utilize offline selection as suggested by Najafi.  The suggestion/motivation for doing so would have been 
Regarding claim 14, the claim is analyzed as a computer program product that implements the limitations of claim 6 (see rejection of claim 6).
Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vaca Castano et al (US 2017/0169315 A1) with Choi et al (US 2017/0124409 A1), and further in view of Ye et al (US 2019/0325605 A1).
Regarding claim 8, Vaca Castano with Choi teaches all elements as mentioned above in claim 1.  Vaca Castano with Choi does not teach sub-sampling the feature vector by sampling image pixels from a subset of locations of the feature vector.
Ye, in the same field of endeavor, teaches sub-sampling the feature vector by sampling image pixels from a subset of locations of the feature vector (see 0077).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Vaca Castano with Choi to utilize sub-sampling as suggested by Ye.  The suggestion/motivation for doing so would have been to enhance the image processing by improving the efficiency (see 0049).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known 
Regarding claim 11, the claim is analyzed as a computer program product that implements the limitations of claim 8 (see rejection of claim 8).

Allowable Subject Matter
Claims 4, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4, 12, 19, none of the references of record alone or in combination suggest or fairly teach the limitations.  



Conclusion
Claims 1-3, 5-11, 13-18, 20 are rejected.   Claims 4, 12, 19 are objected to as being dependent upon a rejected base claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD PARK/
Primary Examiner, Art Unit 2666